DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guiding surface (claim 15) and the pivot or hinge axis of the clamshell being off axis from the ammunition round centerline (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8, 19, and 23 are objected to because of the following informalities:
(claim 8) --is-- should be inserted between “rotors” and “operatively” in lines 1-2;
(claim 19) “have” should be --having-- and “limits” should be --limit-- to agree with either “guides” or “features”; and,
(claim 23) is two sentences, which is improper.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13, 15, 17, and 19-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation “the other” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In view of the lack of showing of a guiding surface, the metes and bounds of claim 15 are indefinite.  Because one can only guess at what constitutes Applicant’s intended guiding surface, the claim cannot be further treated on the merits.
Claim 17 recites the limitations “the center” and “the spine” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Note that “a central spine is not introduced until claim 10, while nowhere is “a center” thereof recited.
Claim 19 recites the limitation “the axial twist” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the moving conveyor” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Note, too, that only a “conveyor mechanism” is previously recited.
In view of the lack of showing of a pivot or hinge axis, claim 21 is ambiguous.
Claim 21 further recites the limitations “the pivot or hinge axis” in line 1, “the ammunition round centerline” in line 2, and “the center spine or tube” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  Note that “a pivot axis” is not introduced until claim 5, “a central spine” is not introduced until claim 10, and no “ammunition round centerline” is previously introduced.
Claim 21 further recites the limitation “the clamshell” in line 2.  One ambiguity is that “a plurality of clamshells” is previously introduced and individually recited as “each clamshell” (both in claim 1).  Thus, which of the plurality “the clamshell” intends is unclear.  Another ambiguity is that the previously recited “pivot axis” is directed toward the first and second bodies pivoting relative to each other.  Thus, it is unclear how such can be “off axis.”
A final ambiguity of claim 21 is whether “tube” intends to convey the “extended tubular housing” of claim 20 or tube 124, e.g., Fig. 6A, which is more likely.
In light of the issues noted above, claim 21 cannot be further treated on the merits.
Claim 22 recites the limitations “the inner facing walls” in line 1, and “the central tube” and “the tube” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 23 recites the limitations “the inner facing walls” in line 1, “the opposite side” in line 2, “the clamshell chain loop” in line 3, “[s]aid cam feature” in lines 3-4, and “the cams” in line 5.  There is insufficient antecedent basis for these limitations in the claim.  Claim 22 first recites inner facing walls, “an enclosed loop” is first recited in claim 7, while none of the other limitations is previously recited.
Claim 23 further recites “configured to contact prior to…” in line 4, which is ambiguous as to what, presumably, the cam extension is intended to contact.
Clarification addressing all the above is required.
Unless otherwise so stated, the claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,670,863 to Meier et al. (“Meier”).
Re: claim 1, Meier discloses the claimed invention including a conveyor mechanism 10, e.g., Fig. 1, for use with ammunition rounds, col. 1, line 75 (e.g., 1:75), the conveyor mechanism comprising: a plurality of clamshells 14 (see also, e.g., Fig. 5) pivotally interconnected to each other (via, inter alia, lugs 32, 34, and 42, e.g., Fig. 4, and shaft 45), each clamshell includes a first body 16 and a second body 18 pivotally connected to the first body, 2:15-17, each clamshell being selectively transitional between an ammunition holding configuration and an ammunition release position, 3:29-41 (see also, e.g., Fig. 8), the second body pivoting relative to the first body to facilitate transition between the ammunition holding configuration and the ammunition release configuration, id., the first and second bodies being configured to cooperatively engage one of the ammunition rounds when the clamshell is in the ammunition holding configuration, id.
Re: claim 2, Meier further discloses wherein each of the first and second bodies includes a longitudinal wall having an inner edge and an outer edge (as shown/inherent), the first and second bodies being pivotally connected adjacent their respective inner edges (as shown: see also further explanation below), the clamshell being configured such that the outer edges move away from each other as the clamshell transitions from the ammunition holding configuration toward the ammunition release configuration (compare side view of clamshell surrounding callout 26, e.g., Fig. 8, to those directly above callout 148; and similarly at the other end).
The term “adjacent” plainly means: next to or near something else, per OneLook.com, which Meier adequately discloses/shows.
Re: claim 3, Meier further discloses wherein each clamshell includes a shaft 45, the first and second bodies of the corresponding clamshell being pivotally connected via the shaft.
Re: claim 4, Meier further discloses wherein each of the first and second bodies includes at least one attachment journal 32, 34, and 42 configured to facilitate attachment to the shaft.
Re: claim 5, Meier further discloses wherein the shaft defines a pivot axis (not particularly shown or called out but that inherently through the longitudinal center of shaft 45) about which the first body pivots relative to the second body.
Re: claim 6, Meier further discloses wherein: each of the first and second bodies includes a longitudinal wall (see claim 2, above) and a pair of end walls (2:8-9); and an adjacent pair of the plurality of clamshells is pivotally connected to each other at an approximate midpoint between the pair of end walls in each of interconnected clamshells (as shown).
Re: claim 7, Meier further discloses wherein the plurality of clamshells are interconnected to each other to define an enclosed loop, e.g., Figs. 2 and 6, the conveyor mechanism further comprising a pair of rotors 102, 102’ in spaced relation to each other (as shown), each rotor being coupled to the enclosed loop (as shown).
Re: claim 8, Meier further discloses wherein the pair of rotors [is] operatively connected to each other to define a fixed distance therebetween (as shown), with each rotor being moveable about a respective axis relative to the other one of the pair of rotors, 3:21-25; 46-47, and 4:3-5.
Re: claim 9, Meier further discloses wherein each clamshell and rotor is configured such that travel of each clamshell over one of the pair of rotors causes the clamshell to transition between the ammunition holding configuration and the ammunition release configuration (clearly shown in the figures).
Re: claim 18, Meier further discloses wherein adjacent ones of the plurality of clamshells are configured to limit relative twist therebetween.  This is asserted given the physical constraints of lugs 32, 34, and 42 being pinned by shaft 45. That is, sufficient rotation about central ball portion 46, e.g., Fig. 4, through lugs 42 would inherently “lock up” adjacent clamshells and limit twisting, which suffices to meet the claim.
Re: claim 23, Meier further discloses inner facing walls (represented by callout 48, e.g., Fig. 5) and cam extensions 48, which “provid[e] lateral constraint during cartridge handling operations,” 2:25-26, which meets the claim, as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of WO 2005/031243 to Beckmann.
Re: claim 10, Meier discloses the claimed invention as applied above except for further comprising a central spine interconnected to the plurality of clamshells, the plurality of clamshells being configured to move over the central spine.
Beckmann teaches a conveyor mechanism including cartridge holders 31, e.g., Fig. 3 (also represented by continuous chain 35, e.g., Fig. 1), further comprising a central spine 29, e.g., Fig. 2, interconnected to the plurality of clamshells (holders 31 each include projections 51, e.g., Fig. 4, for engaging rail sections 27), the plurality of clamshells being configured to move over the central spine (“The conveyor chain 35 runs with the encompassing designs 51 of each chain link 31 on the rail of one housing part,” page 5, lines 18-19, of the provided translation), in the same field of endeavor for the purpose of “obtain[ing] a stable but simple, flexible arrangement of the housing,” id., Abstract.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Meier as taught by Beckmann in order to obtain a stable but simple, flexible arrangement of a housing for the clamshells.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claim 13, Beckmann further discloses wherein the central spine includes at least one joint, inter alia, 25 that allows twist of one rotor relative to the other.  See also, e.g., Fig. 5.
Re: claim 14, Beckmann fairly discloses wherein the central spine is configured to be of adjustable length to facilitate for proper tensioning of the clamshell loop.  This is asserted because bolts 29 and bolt heads 25 are capable of disassembly and reassembly to achieve any desired length, which suffices.
Re: claim 19, see relevant discussion of claim 10 above regarding designs 51 of holders 31 engaging rail sections 27.  Such suffice to limit axial twist as best understood.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of US 3,031,934 to Clark.
Meier discloses the claimed invention as applied above except for wherein each clamshell is configured to capture an extractor groove in one of the ammunition rounds to facilitate engagement between the clam shell and the ammunition round.
Clark teaches detents 28, e.g., Fig. 1, formed on retainer 26 “so as to be receivable by an extractor groove 30 in case 24 [of cartridge 14] and … spaced so as to engage the extractor groove above the central lateral plane thereof for restraining longitudinal displacement of cartridge 14,” 1:67-72.
It would have been obvious to one of ordinary skill in the art the time of invention to modify Meier as taught by Clark in order to receive and engage an extractor groove in order to restrain longitudinal displacement of a cartridge.  See also further rationale, above.
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17, 20, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
18-Nov-22